In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00032-CR

MICHAEL JOSEPH GOWAN, Appellant           §    On Appeal from the 89th District Court

                                          §    of Wichita County (30,832-C)

V.                                        §    April 23, 2020

                                          §    Per Curiam

THE STATE OF TEXAS                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s January 29 and September 27, 2018 orders

entered under Tex. Code Crim. Proc. Ann. Article 64.04. Accordingly, we affirm

these orders.

                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM